       Case 1:16-cv-03711-ER Document 599 Filed 03/13/19 Page 1 of 1
                                          250 WEST 55TH STREET      MORRISON & FOERSTER LLP

                                          NEW YORK, NY 10019-9601   BEIJING, BERLIN, BOSTON,
                                                                    BRUSSELS, DENVER, HONG KONG,
                                                                    LONDON, LOS ANGELES, NEW YORK,
                                          TELEPHONE: 212.468.8000   NORTHERN VIRGINIA, PALO ALTO,
                                          FACSIMILE: 212.468.7900   SAN DIEGO, SAN FRANCISCO, SHANGHAI,
                                                                    SINGAPORE, TOKYO, WASHINGTON, D.C.
                                          WWW.MOFO.COM




March 13, 2019                                                      Writer’s Direct Contact
                                                                    +1 (212) 336.4341
                                                                    AdamHunt@mofo.com



Via ECF

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse 40 Foley Square
New York, NY 10007

Re:    In re: SSA Bonds Antitrust Litig., No. 1:16-cv-03711

Dear Judge Ramos:

I am writing on behalf of Defendant Gary McDonald in the above-captioned action pursuant
to Rule 2.D of the Court’s Individual Practices to request oral argument on Mr. McDonald’s
Motion to Dismiss the Second Consolidated Amended Class Action Complaint
(ECF Nos. 533, 534), which is now fully briefed. Mr. McDonald respectfully requests that
the Court schedule oral argument at the Court’s convenience.

Sincerely,

/s/ Adam J. Hunt

Adam J. Hunt




ny-1320006
